THIS case is here on error to review a decision of the county court of Las Animas county, in an election contest involving the office of secretary of the school board of school district number one in that county.
Plaintiff in error has applied for a supersedeas and defendant in error has filed a motion to dismiss the proceedings on error in this court. The motion of defendant in error to dismiss the proceedings here, is upon the ground that plaintiff in error did not file a motion for a new trial in the county court, nor obtain all order of the trial court dispensing with such motion, as required by section 238. Code of Civil Procedure, 1921, and rule 8 of this court. He cites Keenan v. Colorado Farm Lands Co., 65 Colo. 113,173 P. 1140, and other cases, concerning such motions going to questions of fact, as in this case.
The Code provision and rule referred to are set forth in Keenan v. Colorado Farm Lands Co., supra for which reason they need not be repeated here.
The motion of defendant in error is well taken, under the authority and for the reasons stated in Keenan v. ColoradoFarm Lands Co., supra. It is therefore sustained, the proceedings on error dismissed, and the application for supersedeas denied. *Page 167